Citation Nr: 1812912	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-43 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than December 2, 2004 for the grant of service connection for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from September 1952 to September 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A December 2010 rating decision granted service connection for rheumatoid arthritis with an evaluation of 100 percent effective March 19, 2008. On September 27, 2013, VA received a notice of disagreement (NOD) from the Veteran as to the assignment of an effective date of March 19, 2008 for the award of service connection and contended he had not filed a timely NOD due to his health. In a November 25, 2013 letter, VA stated that because the Veteran filed a new claim for benefits in February 2011 that did not address his untimely NOD or health contentions, the September 2013 NOD was untimely, and would instead be considered a reopened claim for entitlement to an earlier effective date for the grant of service connection for rheumatoid arthritis. An April 2014 rating decision found there was not clear and unmistakable error (CUE) to warrant entitlement to an earlier effective date for service connection for rheumatoid arthritis. The Veteran perfected an appeal of this decision. A July 2016 rating decision found CUE in the December 2010 rating decision and granted an effective date of December 2, 2004 for the grant of service connection for rheumatoid arthritis. As the July 2016 rating decision found CUE in the December 2010 decision, the question now before the Board is whether the Veteran is entitled to an effective date earlier than December 2, 2004 for the grant of service connection for rheumatoid arthritis.  

A Decision Review Officer (DRO) hearing was held in February 2016. The transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The first written communication evidencing an intent to file a claim for service connection for rheumatoid arthritis was received by VA on December 2, 2004. 


CONCLUSION OF LAW

An effective date earlier than December 2, 2004 is not warranted for the award of service connection for rheumatoid arthritis. 38 U.S.C. §§ 5107, 5110 (2012); 
38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). 

With respect to the Veteran's effective date claim, no further notice is necessary under 38 U.S.C. § 5103(a)-compliant notice because the claim arises from the grant of service connection for the underlying disorder. 

II. Legal Criteria, Factual Background, and Analysis

The Veteran contends he is entitled to an effective date earlier than December 2, 2004 for service connection for rheumatoid arthritis. The Veteran contends when filing his May 1978 application for non-service-connected pension benefits, it was his intent to file for service connection for rheumatoid arthritis, but his VSO denied his request and instead filed a claim for pension benefits. 

Unless specifically provided otherwise, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application. 38 U.S.C. § 5110(a). The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later. 
38 C.F.R. § 3.400. 

For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

The Board finds the Veteran's May 18, 1978 application for non-service-connected pension benefits does not meet the required elements of a claim for service connection benefits. 

On May 18, 1978, VA received a VA Form 21-526, Application for Compensation or Pension. Under the section of the application asking for the nature and history of disabilities, the Veteran reported rheumatoid arthritis began in 1974. The application directed that items 27, 28, and 29 of the application need not be completed unless the individual is claiming compensation for a disability incurred in service. Items 27, 28, and 29 were not filled out. The section of the application for non-service-connected pension benefits was completed. There was no lay or medical evidence submitted with the application suggesting a nexus between the Veteran's rheumatoid arthritis and service. 

By June 1978 rating decision, the RO granted entitlement to non-service-connected pension. The Veteran did not appeal or communicate disagreement with the award of non-service-connected pension benefits.

The Veteran contends that in May 1978, he told his county Veteran's Service Officer (VSO) that he wanted to file a claim for service connection, but his VSO refused and filed a claim for non-service-connected pension. He reported he later learned this VSO had substance and alcohol abuse problems. The Veteran contends that because he filled out the VA Form 21-526, which is used for compensation or pension, he completed the appropriate paperwork required to file for service connection, despite his VSO and VA processing the form as an application for pension benefits. The Veteran reported that years later he again requested to file for service connection and was denied by another VSO. The Veteran reported he finally was able to file a claim for service connection with assistance from his Senator's office. See June 2008 statement, September 2013 statement, April 2014 notice of disagreement, February 2016 DRO hearing transcript, August 2016 VA Form 9.

While the Board understands and is sympathetic to the Veteran's argument, the Board is bound by statute and VA regulations. Here, to assign the Veteran an effective date of May 18, 1978, the Board would need to find that the May 18, 1978 application was a claim for service connection for rheumatoid arthritis.

The essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

The VA Form 21-526 received on May 18, 1978 does not show intent to file for service connection. To the contrary, the section of the application for individuals requesting service connection was not filled out. There was no lay or medical evidence submitted with the application suggesting a nexus between the Veteran's rheumatoid arthritis and service. The Veteran contends it was intention to file for service connection, but he was denied by two VSOs. While the Board finds the Veteran's statements regarding his intentions at the time credible, more than intent is required to raise a claim for service connection. That intent to file for service connection must be communicated in writing and identify the benefit being sought. Prior to December 2, 2004, there was no written communication received by VA indicating the Veteran wished to file for service connection for rheumatoid arthritis.

Regarding the issue that the VSOs did not properly advise the Veteran on filing an application for service connection, this is not a basis for an earlier effective date. VA has found that faulty (or lack of?) advice on the part of VA employees cannot serve as the basis for an earlier effective date. See Shields v. Brown, 8 Vet. App. 346, 351 (1995) (stating that the Court is precluded from awarding benefits on basis that appellant received erroneous advice from either the Secretary or from a veterans service representative). It is concluded that if the faulty advice from a VA employee cannot serve as the basis for an earlier effective date, than faulty advice from a non-VA employee cannot serve as the basis for an earlier effective date.

As the preponderance of the evidence is against the claim for an earlier effective date for the grant of service connection for rheumatoid arthritis, the benefit-of-the-doubt doctrine cannot be applied. 38 U.S.C. § 5107 (b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

Accordingly, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.


ORDER

Entitlement to an effective date earlier than December 2, 2004 for the grant of service connection for rheumatoid arthritis is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


